Citation Nr: 1754343	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  11-06 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Appellant and her grandson



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active service from January 1963 to January 1966 and from December 1969 to December 1972, with service in the Republic of Vietnam (Vietnam) from September 1971 to September 1972.  The Veteran died in July 2009, and the Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Appellant testified before the undersigned Veterans Law Judge in a November 2011 video conference hearing; a transcript of the hearing is associated with the claims file.

In March 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for VCAA-compliant notice and readjudication of the claim.  The Board finds there has been substantial compliance with its March 2014 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

This appeal was processed using the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems.

FINDINGS OF FACT

1.  The Veteran died in July 2009.  The death certificate lists the immediate cause of death as intraoperative bleeding due to splenectomy due to cirrhosis and portal hypertension due to retroperitoneal varices.  Contributory causes of the death were thrombocytopenia and secondary hypersplenism. 

2.  At the time of the Veteran's death, service connection was in effect for diabetes mellitus type 2, peripheral neuropathy of the right leg, peripheral neuropathy of the left leg, erectile dysfunction, peripheral neuropathy of the right arm, and peripheral neuropathy of the left arm.

3.  The Veteran is presumed to have been exposed to herbicide agents during his active military service in Vietnam. 

4.  The objective and competent medical evidence of record preponderates against a finding that a disorder incurred in or presumed to have been incurred in service, to include the Veteran's presumed in-service herbicide agents exposure, or that the service-connected disabilities caused or contributed materially to producing or accelerating the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1310 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.312 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant is claiming entitlement to service connection for the cause of the Veteran's death, to include as due to the Veteran's presumed in-service herbicide exposure and/or his service-connected disabilities.

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disorder resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disorder; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disorder and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including cirrhosis of the liver, hemorrhagic purpura idiopathic (to include thrombocytopenia), and cardiovascular-renal disease (to include hypertension), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, a veteran who, during active military, naval, or air service, served in the Vietnam during the Vietnam era shall be presumed to have been exposed during such service to herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to herbicide agents shall be the last date on which he or she served in Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to herbicide agents (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and sub-acute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C. § 1112; 38 C.F.R. § 3.307, 3.309(e).  

Specifically, the Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted for enumerated other disorders, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Veterans and Agent Orange Update: Update 2010 (Update 2010), 77 Fed. Reg. 47924-8 (Aug. 10, 2012).  

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, the presumption is not the sole method for showing causation. 

In light of the foregoing, service connection may be presumed for residuals of herbicide agents exposure by showing two elements.  First, the veteran must show that he served in Vietnam during the Vietnam era.  38 U.S.C. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or otherwise establish a nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C. § 7104(a) (2012); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102 (2017).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

In cases of service connection for the cause of the death of the veteran, the first requirement of a current disorder will always have been met - i.e., the current disorder being the disorder that caused the veteran to die.  However, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

To grant service connection for the cause of the veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. 
§ 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

In the instant case, the Veteran died in July 2009 while he was an inpatient at a VA hospital.  The death certificate lists the immediate cause of death as 1.  The Veteran died in July 2009.  The death certificate lists the immediate cause of death as intraoperative bleeding due to splenectomy due to cirrhosis and portal hypertension due to retroperitoneal varices.  Contributory causes of the death were thrombocytopenia and secondary hypersplenism.  The death certificate does not list an approximate interval between the onset of these disorders and the Veteran's death.  

The Veteran's final VA treatment records document that on July 13, 2009, the Veteran had a splenectomy performed at the VA hospital.  During the surgery, there was a large amount of bleeding that was unable to be fully contained through varices.  The Veteran was taken from the Operating Room in very critical condition to the Surgical ICU, where he continued to have cardiac arrest requiring multiple rounds of ACLS protocol, to include epinephrine and multiple attempts at cardioversion, as well as continued massive amounts of resuscitative efforts with packed red blood cells, platelets, and fresh frozen plasma.  Resuscitation in the ICU lasted for a few hours, at which time the Veteran sustained a pulseless arrest.  The Veteran continued to bleed from a JP drain located in the upper abdomen.  The Veteran was then pronounced dead.  An autopsy was performed at the time of death by VA.  The autopsy determined that the final cause of death was exsanguination due to thrombocytopenia associated with coagulopathy during surgery.

At the time of his death, the Veteran was service-connected for diabetes mellitus type 2, peripheral neuropathy of the right leg, peripheral neuropathy of the left leg, erectile dysfunction, peripheral neuropathy of the right arm, and peripheral neuropathy of the left arm.  The Veteran was originally granted service connection for diabetes mellitus type 2 and he was then granted service connection for the remaining disabilities as secondary to his service-connected diabetes mellitus type 2. 

In this regard, there is no evidence in the claims file to support that the Veteran's service-connected disabilities caused his death or substantially or materially contributed to his death.  The Veteran's service-connected disabilities were not the Veteran's primary or contributory cause of death.  The evidence of record also does not show that the debilitating effects of the service-connected disabilities made the Veteran materially less capable of resisting the fatal disorders, or had a material influence in accelerating death.  

In December 2009, a VA medical opinion on the Veteran's service-connected disabilities and the cause of his death was obtained.  Following a review of the claims file, the VA physician determined that peripheral neuropathy, as proven by the Veteran's neurological report, would be a condition that is caused by diabetes mellitus type 2.  Erectile dysfunction, if it occurred after the Veteran's diagnosis and treatment for diabetes mellitus type 2, would be considered a cause occurring due to his diabetes mellitus type 2.  Cirrhosis would not be caused by type 2 diabetes mellitus.  The examiner stated that it appears that the Veteran's cirrhosis leading to portal hypertension and retroperitoneal varices with contributing conditions of thrombocytopenia and secondary hypersplenism were all not due to diabetes mellitus type 2.  Thus, the examiner opined that, as for the direct cause of the Veteran's death, diabetes mellitus type 2 more likely than not did not contribute to his demise.  Diabetes mellitus type 2 would be considered the cause of peripheral neuropathy and erectile dysfunction, but would not be a cause, aggravation of, or related in any way to his cirrhosis of the liver and eventual death.

There are no other medical opinions of record concerning the Veteran's service-connected disabilities and his death. 

Thus, the Board concludes that the probative evidence of record does not show that the service-connected disabilities either caused or contributed substantially or materially to the Veteran's death.  

The Appellant also contends that the Veteran was exposed to herbicide agents during his active military service, which caused his fatal cirrhosis of the liver.  

In this regard, the Veteran's personnel records demonstrate that the Veteran served in Vietnam during the Vietnam Era.  Given the finding that the Veteran had qualifying active military service in Vietnam during the Vietnam era, he is presumed to have been exposed to herbicide agents during his active military service.  There is no affirmative evidence to the contrary.  
Splenectomy, cirrhosis, hypertension, thrombocytopenia, and hypersplenism are not diseases presumed to have been incurred from herbicide exposure.  See 38 U.S.C. 
§ 1116; 38 C.F.R. § 3.309(e).  VA has determined there is no positive association between exposure to herbicides and any other disorder for which the VA Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 (2003); see also Notice, 75 Fed. Reg. 32,540-32,548 (2010).  

However, the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by demonstrating that the disease was in fact "incurred" during the active military service by proof of direct causation.  See Combee, 34 F.3d at 1042.  In this regard, there is no positive medical nexus evidence in the claims file that provides a nexus between the Veteran's fatal disorders and his active military service, to include his presumed in-service herbicide agents exposure.  In this regard, the Veteran's service treatment records do not document any pertinent complaints, diagnoses, or treatment during his active military service.  The Board finds that a VA medical opinion on the theory of direct service connection entitlement, to include in-service herbicide agents exposure, is not necessary in this case.  There is no positive medical nexus evidence in the claims file that provides a nexus between the Veteran's fatal disorders and his active military service, to include his presumed in-service herbicide agents exposure.  

The Veteran is also not entitled to presumptive service connection for cirrhosis of the liver, hemorrhagic purpura idiopathic (to include thrombocytopenia), and cardiovascular-renal disease (to include hypertension).  These diagnoses were not made within one year of the Veteran's military discharge.  The Appellant has not alleged that the Veteran's cirrhosis of the liver, thrombocytopenia, and hypertension have been present continuously since his active military service.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).
Accordingly, upon a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that any disease or injury incurred during the Veteran's active military service was the principal or contributory cause of the Veteran's death.  No causal connection between the Veteran's military service and his death is demonstrated by the evidence of record.  The Board is sympathetic to the Appellant in that it is clear she sincerely believes her spouse's death was caused by in-service herbicide agents exposure.  However, the evidence of record does not support this contention.  Additionally, the Veteran's service-connected disabilities have not been shown to have caused his death, or substantially or materially contributed to the Veteran's death.  

In forming this decision, the Board has considered the Appellant's lay statements.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, whether the Veteran's in-service herbicide agents exposure and whether the Veteran's service-connected disabilities caused or contributed to his death, these issues fall outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that the Appellant possesses the medical expertise to provide such opinions, and no competent positive medical nexus opinions are of record.  Thus, as previously stated, the medical evidence of record is only against the Appellant's claim.  

Here, the Appellant has failed to submit or identify competent medical evidence to provide a nexus between any in-service injury or disease, to include in-service herbicide agents exposure, and the disorders that caused and contributed to cause the Veteran's death.  Additionally, the Veteran's service-connected disabilities have not been shown to have caused his death, or substantially or materially contributed to the Veteran's death.  As the preponderance of the evidence is against the Appellant's claim of entitlement to service connection for the cause of the Veteran's death, the benefit-of-the doubt rule does not apply.  The claim for service connection for the cause of the Veteran's death must be denied.  38 U.S.C. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


